Citation Nr: 0609202	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the above claims.

In April 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim of increased rating for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  Major depression did not have its onset during active 
service or within one year after separation from service, and 
a preponderance of the evidence is against the finding that 
the veteran's mejor depression is etiologically related to 
his active military service.  

2.  The medical evidence of record does not show a current 
disability of low back that could be related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
major depression have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current major depression is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service nor does the 
evidence show that the veteran has a current back disability.  
See 38 C.F.R. § 3.159(c)(4)(C); see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Major depression

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

VAMC and private treatment records show the veteran currently 
suffers from major depression, but the evidentiary record 
does not show that his major depression is related to 
service.

Service medical records are negative for any complaints, 
treatment, or findings of a psychiatric disorder.  Separation 
examination reported the veteran's medical condition, 
including psychiatric condition, as normal.  On his report of 
medical history, the veteran denied having depression or 
excessive worry.  There is also no competent medical evidence 
showing a diagnosis of major depression within one year of 
service discharge.  Indeed, the first evidence of the 
diagnosis and treatment for depression is not until 1982, 
which is approximately eight years post service.  The 
remaining question therefore is whether the is any medical 
evidence relating the veteran's currently diagnosed major 
depression with his active service.

Treatment records from Jane Phillips Hospital from August 
1982 to February 1983 show that in August 1982, the veteran 
was diagnosed as having depression and psychogenic vomiting.  
It was noted that the veteran had a 10 year history of nasea 
and vomiting occurring on a daily basis and that the veteran 
stated that these episodes follow episodes of stress and 
began in service.  In February 1983, the veteran attempted 
suicide by driving his car into a pole following a family 
dispute.  Discharge summary reported that the veteran 
appreared rather depressed and attributed his severe anxiety 
and near agitated condition to his marriage and separation 
from his wife.  Treatment records from Cherokee Nation Clinic 
from June 2003 to January 2004 show that the veteran received 
continuous psychiatric treatment during that time period and 
in July 2003, the veteran was diagnosed as having major 
depressive disorder.  In November 2003, the veteran began 
receiving psychiatric treatment from the VAMC upon referral 
from Cherokee Nation Clinic.  Following a mental status 
examination, the veteran was diagnosed as having depression, 
not otherwise specified.  

In contemplation of the foregoing evidence, the Board finds 
that there is no competent medical evidence of record showing 
that the veteran's major depression had its onset during 
active service or within one year of his separation from 
active service, or is related to his active service.  The 
service medical records do not indicate that he had 
depression in service and he did not receive any type of 
psychiatric treatment until 1982, eight years following 
service.  In addition, there is no persuasive medical opinion 
of record relating the veteran's depression to service.  
Although the treating physician at Jane Phillips Hospital 
noted that the veteran had a 10 year history of nausea and 
vomiting and that the veteran stated that these episodes 
began in service, there is no indication that this physician 
reviewed the claims folder.  Rather, it appears that the 
physician was merely recording a history as provided by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran asserts that his depression began during service 
and that he reported it to his commanding officer, but the 
officer was unwilling to help him.  Yet, on separation 
examination in September 1974 the veteran denied having any 
depression or excessive worry.  More significantly, for eight 
years following service there is no documented objective 
evidence of complaints of or treatment for depression.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Despite the veteran's assertion of continuing 
symptomatology, the long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding of depression during service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

B.  Back disability

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Here, although he was treated for an injured coccyx in 
service, the post-service medical evidence is noticeably 
absent any records of back treatment or diagnosis of a back 
disability.  The veteran underwent a cervical spine series 
following an automobile accident in February 1983, which was 
negative for any abnormalities.  Treatment records from the 
Cherokee Nation Clinic shows a notation for complaints of 
back pain in June 2003.  However, there was no diagnosis of a 
back disability associated with this notation.  In the 
absence of any competent evidence of a current back 
disability, the Board must conclude the veteran does not 
currently suffer from that disability.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for major depression and back 
disability and that, therefore, the provisions of § 5107(b) 
are not applicable.



ORDER

Entitlement to service connection for major depression is 
denied.

Entitlemen to service connection for a back disability is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran stated during the April 2005 personal hearing 
that his service-connected bilateral hearing loss has 
worsened.  His last VA examination was in July 2003.  As it 
has been almost three years since his last VA audiological 
examination, a remand is warranted for a VA examination in 
order to assess the current severity of his service-connected 
bilateral hearing loss.  38 C.F.R. § 3.159 (c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an appropriate 
VA examination of his hearing loss.  The 
claims file must be made available to the 
examiner, and the examiner should indicate 
in his/her report that the claims file was 
reviewed.  The testing to determine the 
current severity of the veteran's hearing 
loss should include the use of controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of hearing 
aids.  A rationale for any opinion expressed 
should be provided.

2.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



______________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


